Order issued November 15, 2012




                                                In The
                                  (Court ul Apprats
                          JJift1 istrirt iii Jixas at Dallas
                                        No. 05-11-00517-CV


                  JENNIFER LUGO AND CARY SCHULMAN, Appellants

                                                  V.

                           DEBRA ROSS AND JIM ROSS, Appellees


                            On Appeal from the County Court at Law
                                    Rockwall County, Texas
                                Trial Court Cause No. CI11-030


                       ORDER WITHDRAWING MANDATE
                           AND STAYING APPEAL
        On August 28, 2012, this Court issued an opinion and judgment in this appeal. On

November 7, 2012, this Court issued its mandate to the County Court at Law of Rockwall County.

        Without notice to this Court, appellant Cary Schulman filed a bankruptcy case under Chapter

11 of the United States Bankruptcy Code on September 21, 2012, after our opinion and judgment

issued. By letter dated November 8, 2012, counsel for appellees informed this Court of the

bankruptcy filing. Counsel' s letter explained that appellees have not requested the implementation

of our judgment because of the bankruptcy filing.

       Under Rule 8.2 of the Texas Rules of Appellate Procedure, a bankruptcy suspends the appeal

"from the date when the bankruptcy petition is filed until the appellate court reinstates or severs the
appeal in accordance with federal law." Schulman's bankruptcy petition was not filed until after the

date of our opinion and judgment. Without notice of the bankruptcy from Schulman, however, we

issued our mandate after the date the appeal was suspended. See TEX. R. APP. P. 8.2.

       We WITHDRAW our mandate issued November 7, 2012. See TEX. R. APP. P. 19.3 (court

of appeals may issue and recall its mandate after plenary power expires). We ORDER that this

appeal is STAYED as of the filing of appellant Schulman's bankruptcy proceeding on September

21, 2012. This order does not preclude reissuance of the mandate if the appeal is reinstated pursuant

to Rule 8.3, Texas Rule of Appellate Procedure. See TEX. R. APP. P. 8.3 (party may move appellate

court to reinstate appeal if permitted by federal law or bankruptcy court); Howell v. Thompson, 839
S.W.2d 92, 92 (Tex. 1992) (order) (opinion and judgment issued after bankruptcy filing could be

reissued once bankruptcy stay lifted). The parties are ORDERED to notify this Court when the

bankruptcy stay is lifted, by termination of bankruptcy or otherwise.